                     No. 6:20-cr-00081-1

                  United States of America
                             v.
                   Eder Sanchez Torres


                          ORDER

    This criminal action was referred to United States Magis-
trate Judge K. Nicole Mitchell for administration of a guilty
plea under Federal Rule of Criminal Procedure 11. The mag-
istrate judge conducted a hearing in the form and manner pre-
scribed by Rule 11 and issued findings of fact and recommen-
dation on guilty plea. Doc. 21. The magistrate judge recom-
mended that the court accept defendant’s guilty plea and ad-
judge defendant guilty on count one of the indictment. Id. at
2. Defendant waived his right to object to the magistrate
judge’s findings. Id.
   The court hereby accepts the findings of fact and recom-
mendation on guilty plea of the United States Magistrate
Judge. The court also accepts defendant’s plea but defers ac-
ceptance of the plea agreement until after review of the
presentence report.
    In accordance with defendant’s guilty plea, the court finds
defendant Eder Sanchez Torres guilty of count one of the in-
dictment, charging a violation of 21 U.S.C. § 846 - Conspiracy
to Possess with Intent to Distribute and Distribution of 50
Grams or More of Actual Methamphetamine or 500 Grams or
More of a Mixture or Substance Containing a Detectable
Amount of Methamphetamine.
So ordered by the court on May 7, 2021.



          J. C AMPBELL B ARK ER
        United States District Judge




    -2-
